Case 19-12269-KBO   Doc 70-22   Filed 11/12/19   Page 1 of 7




                     EXHIBIT V
                           Case 19-12269-KBO               Doc 70-22   Filed 11/12/19          Page 2 of 7


                                           MDC ENERGY LLC AND SUBSIDIARIES
                                            CONSOLIDATED BALANCE SHEETS
                                                 JUNE, 2019 AND 2018




                                                                               June 30, 2019          June 30, 2018
                                  ASSETS




CURRENT ASSETS:
    Cash and cash equivalents                                              $        8,267,552     $       22,177,998
    Accounts receivable - oil and gas sales                                        11,894,929              5,511,028
    Accounts receivable - joint interest billings                                  32,805,915             22,155,270
    Accounts receivable - related party                                            19,856,274                     -
    Prepaid assets                                                                  6,299,481                192,581
    Derivative assets - current                                                     3,105,063                     -
    Other receivables                                                                 978,918                     -

             Total current assets                                                  83,208,132             50,036,877


OIL & GAS PROPERTIES, Full cost method
     Proved properties                                                            546,562,705            207,817,643
     Unproved properties                                                             1,793,154             1,467,830
     Accumulated depletion, amortization, and impairment                         (134,575,347)           (83,390,435)

             Total oil and gas properties, net                                    413,780,512            125,895,038

OTHER ASSETS:
    Other property and equipment, net                                                 225,278               255,425
    Derivative assets - long-term                                                   2,732,556                    -

             Total other assets                                                     2,957,834               255,425

TOTAL ASSETS                                                               $      499,946,478     $      176,187,340
                          Case 19-12269-KBO            Doc 70-22   Filed 11/12/19          Page 3 of 7


                                          MDC ENERGY LLC AND SUBSIDIARIES
                                           CONSOLIDATED BALANCE SHEETS
                                                JUNE, 2019 AND 2018




                                                                           June 30, 2019          June 30, 2018
          LIABILITIES AND MEMBERS' EQUITY (DEFICIT)

CURRENT LIABILITIES:
    Accounts payable - trade                                           $      121,844,557     $       53,003,043
    Accounts payable - revenue distributions                                   30,832,582             24,262,893
    Accounts payable - related party                                                   -               1,981,484
    Accrued interest payable                                                     133,834               3,576,612
    Asset retirement obligation - current                                        473,025                 191,774
    Derivative liabilities - current                                                   -                 408,037
    Notes payable - current                                                        45,919                 44,952

            Total current liabilities                                         153,329,917             83,468,795

LONG-TERM LIABILITIES
    Asset retirement obligation                                                   465,182                510,883
    Derivative liabilities - long-term                                                 -                 134,786
    Notes payable - non-current, net                                          434,073,717            149,136,564

            Total long-term liabilities                                       434,538,899            149,782,233

TOTAL LIABILITIES                                                             587,868,816            233,251,028

MEMBERS' EQUITY (DEFICIT)                                                     (87,922,338)           (57,063,688)

TOTAL LIABILITIES AND MEMBERS' EQUITY (DEFICIT)                        $      499,946,478     $      176,187,340
                            Case 19-12269-KBO               Doc 70-22          Filed 11/12/19        Page 4 of 7


                                             MDC ENERGY LLC AND SUBSIDIARIES
                                         CONSOLIDATED STATEMENTS OF OPERATIONS
                                   FOR THE QUARTER AND PERIOD ENDED JUNE, 2019 AND 2018



                                                                    FOR THE QUARTER ENDED                 FOR THE PERIOD ENDED

                                                                June 30, 2019      June 30, 2018      June 30, 2019     June 30, 2018
REVENUES:
     Oil and gas sales                                          $   42,420,639     $   24,770,464     $   75,502,104    $   38,181,064
      Salt water disposal                                              10,170             22,879             22,255            41,048
      Lease operating overhead revenue                                399,722            123,116            840,173           238,320
      Unrealized gains (losses) on derivative instruments            3,504,314                -           (2,328,148)              -
      Realized gains (losses) on derivative instruments               161,429            (813,225)          903,240         (1,239,131)


             Total revenues                                         46,496,274         24,103,234         74,939,624        37,221,301


OPERATING EXPENSES:
      Lease operating expense                                       12,909,130          6,303,656         18,501,549        10,067,587
      Production tax expense                                         2,096,397          1,231,333          3,790,721         2,009,465
      General and administrative                                      895,688            753,345           1,475,581         1,217,175
      Depreciation, depletion, and amortization                     19,350,061          3,256,441         34,106,934         6,093,872
      Accretion expense                                                33,221             27,962             79,147            53,081
      Debt facility fee                                                19,028                 -              48,228                -


             Total expenses                                         35,303,525         11,572,737         58,002,160        19,441,180


             Operating Income                                       11,192,749         12,530,497         16,937,464        17,780,121


OTHER INCOME (EXPENSE):
     Loss on disposal of assets                                            -               (6,182)               -              (6,182)
      Other income                                                     (26,292)               -                  -                 -
      Interest expense                                              (1,056,239)        (5,046,521)        (1,925,496)       (9,829,961)


             Total other income (expense), net                      (1,082,531)        (5,052,703)        (1,925,496)       (9,836,143)


NET INCOME                                                      $   10,110,218     $    7,477,794     $   15,011,968    $    7,943,978
                      Case 19-12269-KBO    Doc 70-22   Filed 11/12/19   Page 5 of 7


                                 MDC ENERGY LLC AND SUBSIDIARIES
                  CONSOLIDATED STATEMENTS OF CHANGES IN MEMBERS' (DEFICIT) EQUITY
                       FOR THE QUARTER AND PERIOD ENDED JUNE, 2019 AND 2018



BALANCE, December 31, 2018                                                     $      165,389,065


     Contrbutions from members                                                         49,421,057


     Net income                                                                         4,901,750


BALANCE, March 31, 2019                                                               219,711,871


     Contrbutions from members                                                         58,038,556


     Net income                                                                        10,110,218


BALANCE, June 30, 2019                                                         $      (87,922,338)
                                   Case 19-12269-KBO              Doc 70-22     Filed 11/12/19           Page 6 of 7
                                                      MDC ENERGY LLC AND SUBSIDIARIES
                                                  CONSOLIDATED STATEMENTS OF CASH FLOWS
                                            FOR THE QUARTER AND PERIOD ENDED JUNE, 2019 AND 2018

                                                                                 FOR THE QUARTER ENDED                FOR THE PERIOD ENDED

                                                                              June 30, 2019     June 30, 2018     June 30, 2019     June 30, 2018


CASH FLOWS FROM OPERATING ACTIVITIES
      Net income                                                                 10,110,218         7,477,794        15,011,968         7,943,978
      Adjustments to reconcile net income to
      operating cash flows
            Depreciation, depletion and amortization                             19,350,061         3,256,441        34,106,934         6,093,872
            Amortization of deferred financing costs                                138,811           185,014           276,096           367,995
            Accretion expense                                                        33,221            27,962            79,147            53,081
            Unrealized (gains) losses on derivative instruments                   (3,504,314)              -           2,328,148               -
      Changes in assets and liabilities
            Accounts receivable - oil and gas sales                                2,377,616         (146,671)        (2,962,720)       (3,130,133)
            Accounts receivable - joint interest billings                          7,374,197         (934,281)       36,811,372         (7,880,955)
            Accounts receivable - related party                                  (11,145,978)              -         (10,445,606)              -
            Other receivables                                                       (855,246)              -            598,082                -
            Prepaid assets                                                        (6,095,795)          (76,581)       (6,066,503)          (31,660)
            Accounts payable - trade                                             22,517,212         5,724,048        (37,754,084)      35,646,942
            Accounts payable - revenue distributions                             16,308,644        17,709,837          7,874,779       22,693,593
            Accounts payable - related party                                             -          1,981,484                -            722,751
            Accrued interest payable                                                 (36,037)         610,198            (18,570)       1,112,481


                  Net cash provided by operating activities                      56,572,610        35,815,245        39,839,043        63,598,127


CASH FLOWS FROM INVESTING ACTIVITIES
      Capital expenditures for oil and gas properties                           (106,324,147)      (34,596,161)     (163,487,253)      (72,722,833)
      Capital expenditures for other property and equipment                           (8,144)        (123,950)           13,593          (129,064)


                  Net cash used in investing activities                         (106,332,291)      (34,720,111)     (163,473,660)      (72,851,897)



CASH FLOWS FROM FINANCING ACTIVITIES
      Member contributions                                                       58,038,556         (1,981,484)     107,459,612                -
      Member distributions                                                               -                 -                 -            705,576
      Proceeds from notes payable                                                     (7,596)      13,539,761        15,980,408        22,236,483
      Repayments of notes payable                                                     (3,727)           (2,677)           (3,727)           (2,677)


                  Net cash provided by financing activities                      58,027,233        11,555,600       123,436,293        22,939,382


                  Net increase (decrease) in cash and
                  cash equivalents                                                 8,267,552       12,650,734           (198,323)      13,685,612


CASH AND CASH EQUIVALENTS, beginning of period                                           -          9,527,264          8,465,875        8,492,386


CASH AND CASH EQUIVALENTS, end of period                                           8,267,552       22,177,998          8,267,552       22,177,998
                        Case 19-12269-KBO             Doc 70-22   Filed 11/12/19   Page 7 of 7


                                           MDC ENERGY LLC AND SUBSIDIARIES
                                                    NATIXIS RBL
                                             BALANCE AS OF JUNE 30, 2019



TOTAL LONG-TERM LIABILITIES, June 30, 2019                                                $      434,538,899


     Less:
         Asset Retirement Obligation                                                                465,182
         MTE Term Loan (less cash & DFC)                                                         375,782,984
         Note payable - non-current, net (vehicles)                                                  76,968


NATIXIS RBL (LESS DFC), June 30, 2019                                                     $      58,213,765
